NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           APR 12 2016
UNITED STATES OF AMERICA,                        No. 15-50147          MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


              Plaintiff - Appellee,              D.C. No. 3:14-cr-01808-CAB-1

 v.
                                                 MEMORANDUM*
ALEJANDRO LIMON-LOPEZ, aka
Alejandro Lopez-Limon,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                             Submitted April 8, 2016**
                               Pasadena, California

Before: SILVERMAN and GRABER, Circuit Judges, and DORSEY,*** District
Judge.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Jennifer A. Dorsey, United States District Judge for the
District of Nevada, sitting by designation.
      Alejandro Limon-Lopez, a Mexican citizen, was deported in 2007 as an

alien present without permission. Although Limon-Lopez’s 2001 conviction for

corporal injury on a spouse gave the government a second basis for his deportation,

the government chose to proceed only on the present-without-permission charge

because it lacked clear documentary proof of the date of his conviction.

      When Limon-Lopez was found in California seven years later, he moved to

dismiss his illegal-reentry indictment under 8 U.S.C. § 1326(d), arguing that the

immigration judge (“IJ”) violated his due process rights by not advising him that

he was apparently eligible for voluntary departure. The district judge denied the

motion, and Limon-Lopez appeals. Reviewing de novo, we affirm.

      To successfully challenge a deportation order based on an IJ’s failure to

inform an alien of his apparent eligibility for voluntary departure instead of

removal, the defendant must show that (1) the IJ’s failure violated his due process

rights and (2) he suffered prejudice as a result. United States v. Arrieta, 224 F.3d
1076, 1079 (9th Cir. 2000). “[A]n alien who is statutorily barred from obtaining

relief from removal cannot be prejudiced by an IJ’s failure to inform him about the

possibility of applying for [that] relief . . . even if the government does not

introduce noticeable documentation of the alien’s” disqualifying conviction before

the IJ. United States v. Bustos-Ochoa, 704 F.3d 1053, 1057 (9th Cir. 2012) (per


                                            2
    curiam). Because Limon-Lopez’s corporal-injury-on-a-spouse conviction

    disqualified him from obtaining a voluntary departure, he was not prejudiced by

    the IJ’s failure to inform him that he was eligible for that relief.

1         AFFIRMED.




                                                3